Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9-5-2020 and 01-26-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the current set of drawings is pixelated.  Some reference numbers cannot be clearly read, and are not reproducible for publication purposes. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sum of a current path length from the electrode terminal to the semiconductor element in the first electrode and a current path length from the semiconductor element to a second electrode terminal portion” of claims 1, 2, 4, and 5 must be shown or the feature(s) canceled from the claim(s).   Figure 2 appears to show a current path (unlabeled arrows, fig 2) from the semiconductor elements to a second electrode terminal portion, but no figure discloses the current path length from the electrode terminal to the semiconductor elements, nor is it 
Additionally, the “fifth electrode” of claim 3 must be shown or the feature(s) canceled from the claim(s).   The fifth electrode is not labeled in any drawing or numbered in the specification.  No new matter should be entered.
Additionally, the “electrode has a copper-ceramic-copper layered structure” of claims 19 and 20 must be shown or the feature(s) canceled from the claim(s).  Fig 7 appears to disclose a heat-dissipation insulation substrate 10 having a copper- ceramic-copper layered structure (at para 0028), but it is unclear if applicant intends that the insulation substrate 10 is the electrode, contrary to the ordinary meaning of “insulation”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: SEMICONDUCTOR POWER MODULE WITH TEMPERATURE SENSORS AND SHAPED TOP PLATE TO EQUALIZE CURRENT PATHS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7, 11-19, and claims 4, 5, 9, 10, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4, and 5 recite the limitation “a sum of a current path length from the electrode terminal to the semiconductor element in the first electrode and a current path length from the semiconductor element to a second electrode terminal portion in the second electrode is the same among the plurality of semiconductor elements,” but the drawings appear to disclose only a current path length from the semiconductor element to a second electrode terminal portion in the second electrode, which is the same among at least two of the semiconductor elements (see unlabeled arrows, fig 2).  It is unclear how “a current path length from the electrode terminal (one of terminals 4a of fig 2) to the semiconductor element (2a-2d, fig 2)” could be the same, or how the sum of this path and the disclosed path could be the same among all semiconductor elements.   Although the specification 
The meaning of every term used in a claim should be apparent from the prior art or from the
specification and drawings at the time the application is filed. Claim language may not be “ambiguous,
vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention."
Packard, 751 F.3d at 1311. Because no definition can be ascertained for “a sum of a current path length from the electrode terminal to the semiconductor element in the first electrode and a current path length from the semiconductor element to a second electrode terminal portion in the second electrode is the same among the plurality of semiconductor elements,” the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention.
For the purposes of examination and to further compact prosecution, the term “a sum of a current path length from the electrode terminal to the semiconductor element in the first electrode and a current path length from the semiconductor element to a second electrode terminal portion in the second electrode is the same among the plurality of semiconductor elements,” will be interpreted as “a current path length from the semiconductor element to a second electrode terminal portion in the second electrode is the same among the plurality of semiconductor elements” (i.e. as shown in fig. 2).
Claims 6, 7, 11-19, and claims 9, 10, 20 depend variously from claims 1, 2, 4, and 5, and are rejected for the reasons above.

Claims 3, 4, 5, 8, 9, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 3 recites the limitation “fifth electrode,” but this element is not numbered in either specification or drawings.   The best definition provided by the specification is in paragraph 0025, “A third electrode terminal 11 is connected to the upper surface of a heat-dissipation insulation substrate 10 (fifth electrode), i.e., the same surface as the surface to which the semiconductor elements 22a to 22d are joined.”  But paragraph 0028 states that the insulation structure is element 10.  And element 10 does not appear to have upper surface connections to any terminals.  It is unclear if applicant intends to define the fifth electrode as being the insulation substrate – contrary to the ordinary meaning of “electrode” and “insulation” – or some other element.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Additionally, the term “electrode” appears to be used for its ordinary meaning in other claims. Therefore, the ordinary skilled artisan would not reasonably be apprised of the scope of the claimed invention, and the term “fifth electrode” in claims 3, 4, 5, 8, 9, and 20 is indefinite. 
For the purposes of examination and to further compact prosecution, the term “fifth electrode” with be interpreted as being a conductive electrode including one or more of the unlabeled layers around insulation substrate 10 in figure 7.  Claim 20 will be interpreted as the fifth electrode having two copper plates and a ceramic insulating core 10.  
Claims 4, 5, 8, 9, and 20 depend variously from claim 3, and are rejected for the reasons above.

	Claims 1 and 3 recite “the semiconductor element.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does recite “a plurality of semiconductor elements” but it is unclear which of this plurality is the semiconductor element.  
	Claims 1 and 3 recite “the electrode terminal.”  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does recite “electrode terminals” but it is unclear which of this plurality is the electrode terminal.  
	Claim 3 recites “a plurality of semiconductor elements” joined to an upper surface of the fifth electrode, but there is already “a plurality of semiconductor elements” joined to an upper surface of the first electrode in claim 3.   It is thus unclear whether applicant intends the plurality to be the same or a different set.
	Claims 2, 6, 7, 11-19, and claims 4, 5, 8-10, 20 depend variously from claims 1 and 3 and are rejected for the reasons above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 11, 12, 14, 16, 18, and 3, 4, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinouchi (WO 2017169693 A1, also later published as US 20190051640 A1)
Regarding claim 1, Kinouchi discloses a semiconductor power module (semiconductor module 1, fig 4) comprising: a first electrode (conductor layer 22A); a plurality of semiconductor elements (semiconductor chips C1 and C2) joined to an upper surface of the first electrode and connected in parallel (connected in parallel, para 0081) to each other; electrode terminals (terminals Tp and Tn) for connecting the first electrode to a first external electric component; a second electrode (lead frame 24A) joined to upper surfaces of the plurality of semiconductor elements; a second electrode extension portion (AC terminal Tac) for connecting the second electrode to a second external electric component; a signal pad (control pad P1a, P2a) mounted on each semiconductor element; and a signal terminal (control terminals T1ak and T1a) connected to the signal pad via a wire (wires W), a sum of a current path length from the electrode terminal to the semiconductor element in the first electrode and a current path length from the semiconductor element to a second electrode terminal portion in the second electrode is the same among the plurality of semiconductor elements (path from C1 to Tac is the same as path from C2 to Tac, annotated fig 4).

    PNG
    media_image1.png
    780
    691
    media_image1.png
    Greyscale

Regarding claim 2, Kinouchi further discloses that wherein slit portions (slit portions, annotated fig 4) provided on both sides of the second electrode extension portion have shapes and sizes adjusted such that the sum of the current path length from the electrode terminal to the semiconductor element in the first electrode and the current path length from the semiconductor element to the second 
Regarding claim 11, Kinouchi further discloses that the electrode terminal comprises two members (extension over C1, extension over C2), and the two electrode terminals are located symmetrically with respect to the second electrode (Tp and Tn are located above and below the second electrode 24A).
Regarding claim 12, Kinouchi further discloses that a temperature detection sensor (temperature detecting elements (diodes 3), para 0085) is mounted on at least one of the semiconductor elements (located in the chips, para 0085).
Regarding claim 14, Kinouchi further discloses that a current detection sensor (overcurrent detecting cells, para 0085) is mounted on at least one of the semiconductor elements.
Regarding claim 16, Kinouchi further discloses that the wire (vertical, in embodiment of fig 4) is arranged so as to be perpendicular to a direction of current (portion of current path extending horizontally, annotated fig 4) flowing through the second electrode.
Regarding claim 18, Kinouchi further discloses that component members of the semiconductor element are sealed (sealed by insulating member 38, fig 5 and para 0077) by transfer molding (note that “product by process" claims are directed to the product per se, no matter how actually made. See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which make it clear that it is the final product per se which must determine in a “product by process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process” claim or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 

Regarding claim 3, Kinouchi discloses a semiconductor power module (semiconductor module 1, fig 4) comprising a first semiconductor power module (beneath lead frame 24a, fig 4) and a second semiconductor power module (beneath lead frame 24b, fig 4) connected to each other, the first semiconductor power module includes a first electrode (conductor layer 22a), a plurality of semiconductor elements (c1 and C2) joined to an upper surface of the first electrode and connected in parallel (connected in parallel para 0081) to each other, electrode terminals (terminals Tp and Tn) for connecting the first electrode to a first external electric component, a second electrode (lead frame 24A) joined to upper surfaces of the plurality of semiconductor elements, a second electrode extension portion (AC terminal Tac) for connecting the second electrode to a second external electric component, a signal pad (control pad P1a, P2a) mounted on each semiconductor element, and a signal terminal (control terminals T1ak and T1a) connected to the signal pad via a wire (wires W), the second semiconductor power module includes a fifth electrode (conductor layer 22B), a plurality of semiconductor elements (C3 and C4) joined to an upper surface of the fifth electrode and connected in parallel to each other, a third electrode terminal (third electrode terminal, annotated fig 4) for connecting the fifth electrode to the second external electric component (electrically connected through chips C3 and C4 and conductor 22B), and a fourth electrode (lead frame 24b) joined to upper surfaces of the plurality of semiconductor elements and having two branch portions (extensions over chips C3 and C4) to be connected to the first external electric component (connected at Tn), the electrode terminal of the first semiconductor power module (electrically connected to Tp), and the branch portions of the second semiconductor power module, are arranged adjacently so as to oppose each other (branch portions extend left and right of 24B), and the second electrode extension portion of the first 
Regarding claim 4, Kinouchi further discloses that a sum of a current path length from the electrode terminal (Tac) to the semiconductor element in the first electrode and a current path length from the semiconductor element to a second electrode terminal portion in the second electrode is the same among the plurality of semiconductor elements (path from C1 to Tac is the same as path from C2 to Tac, annotated fig 4), and a sum of a current path length from each branch portion to the semiconductor element in the fourth electrode and a current path length from the semiconductor element to the third electrode terminal in the fifth electrode is the same among the plurality of semiconductor elements (path from branch portions over C3 and C4 to third electrode terminal are the same, fig 4).
Regarding claim 5, Kinouchi further discloses that slit portions (slits portions, annotated fig 4) provided on both sides of the second electrode extension portion have shapes and sizes adjusted such that the sum of the current path length from the electrode terminal (Tp, fig 4) to the semiconductor element (C1 and C2) in the first electrode and the current path length from the semiconductor element (C1 and C2) to the second electrode terminal portion (Tn) in the second electrode is the same among the plurality of semiconductor elements (current path for first chips through the second module is the same for C1 and C2), and slit portions provided in the fourth electrode (gap portions in 24B between portions of 24B located over C4 and C3) have shapes and sizes adjusted such that the sum of the current path length from each branch portion to the semiconductor element in the fourth electrode and the current path length from the semiconductor element to the third electrode terminal in the fifth electrode is the same among the plurality of semiconductor elements (path from branch portions over C3 and C4 to third electrode terminal are the same, annotated fig 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6, 7, 17, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kinouchi in view of Iyama (US 20190157194 A1).
Regarding claim 6, Kinouchi further discloses that the electrode terminal (Tp and Tn, extracted vertically) and the second electrode extension portion (24A is extracted both vertically via third electrode terminal and horizontally at Tac) are extracted in the same direction.  

	However, it is very common to extract signals from a signal terminal of a power module in any direction, based on a user’s design constraints.  For example, Iyama discloses a signal terminal (terminals, annotated fig 1) extracted in a direction (z direction, in view of fig 1) opposite to the direction in which the electrode terminal (Y direction, terminal 174) and the second electrode extension portion (Y direction, extension 50) are extracted.	
	The emitter electrodes EL1 and EL2 of Kinouchi could be rotated 90 degrees, so that the pads face the left and right edges of the first electrode, as in Iyama.  The signals could then be extracted from the sides of the device, to signal terminals alongside the device, as in Iyama.  This would result in the claimed limitation, and permit the device of Kinouchi to be made wider instead of taller.   One of ordinary skill in the art would have readily recognized the relationship between overall dimensions of the power module and the direction in which signals are extracted, and that rearranging the direction of extraction would allow a designer to modify the shape of the power module.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  Further, mere rearrangement of elements of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  As no evidence of unexpected results is apparent from the specification, the claimed direction of extraction produces no functional difference and therefore would have been obvious.


Kinouchi fails to disclose that the signal terminal is extracted in a direction opposite to the direction in which the electrode terminal and the second electrode extension portion are extracted.
	However, it is very common to extract signals from a signal terminal of a power module in any direction, based on a user’s design constraints.  For example, Iyama discloses a signal terminal (terminals, annotated fig 1) extracted in a direction (Z direction, in view of fig 1) opposite to the direction in which the electrode terminal (Y direction, terminal 174) and the second electrode extension portion (Y direction, extension 50) are extracted.	
	The emitter electrodes EL1 and EL2 of Kinouchi could be rotated 90 degrees, so that the terminals e.g. P1a face the left and right edges of the first electrode, as in Iyama.  The signals could then be extracted from the sides of the device by extending the signal pads alongside the first electrode, as in Iyama.  This would result in the claimed limitation, and permit the device of Kinouchi to be made wider instead of taller.   One of ordinary skill in the art would have readily recognized the relationship between overall dimensions of the power module and the direction in which signals are extracted, and that rearranging the direction of extraction would allow a designer to modify the shape of the power module.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  Further, mere rearrangement of elements of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  As 
    PNG
    media_image2.png
    772
    716
    media_image2.png
    Greyscale
produces no functional difference and therefore would have been obvious.
Regarding claim 17, the combination of Kinouchi and Iyama of claim 7 further discloses that the signal pad (pads e.g. P1a on the emitter electrodes EL1 and EL2 of Kinouchi, rotated 90 degrees, so that pads face the left and right edges of the first electrode, as in Iyama) is provided so as to oppose an outer peripheral side, of the first electrode, that is closest to the semiconductor element (limitation 

Regarding claim 8, Kinouchi further discloses that the electrode terminal (Tp and Tn are extracted vertically) and the second electrode extension portion (24A is extracted both vertically via third electrode terminal and horizontally at Tac) are extracted in the same direction.  
Kinouchi fails to disclose that the signal terminal is extracted in a direction opposite to the direction in which the electrode terminal and the second electrode extension portion are extracted.
However, it is very common to extract signals from a signal terminal of a power module in any direction, based on a user’s design constraints.  For example, Iyama discloses a signal terminal (terminals, annotated fig 1) extracted in a direction (Z direction, in view of fig 1) opposite to the direction in which the electrode terminal (Y direction, terminal 174) and the second electrode extension portion (Y direction, extension 50) are extracted.	
The emitter electrodes EL1 and EL2 of Kinouchi could be rotated 90 degrees, so that the terminals e.g. P1a face the left and right edges of the first electrode, as in Iyama.  The signals could then be extracted from the sides of the device by extending the signal pads alongside the first electrode, as in Iyama.  This would result in the claimed limitation, and permit the device of Kinouchi to be made wider instead of taller.   One of ordinary skill in the art would have readily recognized the relationship between overall dimensions of the power module and the direction in which signals are extracted, and that rearranging the direction of extraction would allow a designer to modify the shape of the power module.  
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 
Regarding claim 9, the combination of Kinouchi and Iyama of claim 8 further discloses that the electrode terminal and the second electrode extension portion are extracted in the same direction, and the signal terminal is extracted in a direction opposite to the direction in which the electrode terminal and the second electrode extension portion are extracted.
Regarding claim 10, the combination of Kinouchi and Iyama of claim 8 further discloses that the wherein the electrode terminal and the second electrode extension portion are extracted in the same direction, and the signal terminal is extracted in a direction opposite to the direction in which the electrode terminal and the second electrode extension portion are extracted.

	Claim 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kinouchi in view of Miura (US 20060055056 A1).
Regarding claim 13, Kinouchi discloses that the semiconductor power module includes a thermistor (thermistor, para 0092).  
Kinouchi fails to expressly disclose that the thermistor is mounted on an upper surface of at least one of the semiconductor elements, or an upper surface of the second electrode.  (Although Kinouchi does disclose that the thermistor should be as close as possible to the chip, para 0092.)
	However, sensors such as current or temperature detectors are commonly placed on top of semiconductor chips.  For example, Miura discloses a semiconductor chip (chip 12, fig 1) having both a temperature sensor (temperature sensor 24) and a current sensor (electrode for detecting current 22) 
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15, Kinouchi fails to disclose that a current detection sensor is mounted on at least one of the semiconductor elements, and a temperature detection sensor is mounted on at least one of the semiconductor elements, and the semiconductor element on which the temperature detection sensor is mounted and the semiconductor element on which the current detection sensor is mounted are located on sides opposite to each other across a center line of the second electrode.  (Kinouchi does disclose two semiconductor elements, e.g. C1 and C2, located on sides opposite to each other across a center line of the center electrode, and a temperature sensor, para 0092, but not where this element is mounted).  
	However, sensors such as current or temperature detectors are commonly placed on top of semiconductor chips.  For example, Miura discloses that a current detection sensor (current detection electrode 22) is mounted on at least one of the semiconductor elements (chip 12), and a temperature detection sensor (temperature sensor 24) is mounted on at least one of the semiconductor elements (chip 12).
	A person having ordinary skill in the art could substitute each of the semiconductor elements of Kinouchi with the chip of Miura.  Because both chips would thus include both a temperature and a 
	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinouchi in view of Gowda (US 9953917 B1)
Regarding claim 19, Kinouchi does not explicitly disclose that the first electrode has a copper-ceramic-copper layered structure.
However, copper-ceramic-copper bottom plates for power devices are very common.  For example, Gowda discloses a semiconductor power module with semiconductor devices mounted on a first electrode (multi-material conductor substrate 126, fig 3) which has a copper-ceramic-copper layered structure (“the multi-material conductor substrate 126 is constructed as a direct bond copper (DBC) structure that is composed of a ceramic core 128 (e.g., alumina) with a sheet of copper 130 bonded to both sides thereof by a direct bond joining process”, col 7 ln 1-5).

	Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
	
	Regarding claim 20, Kinouchi does not explicitly disclose that the fifth electrode has a copper-ceramic-copper layered structure.
However, copper-ceramic-copper bottom plates for power devices are very common.  For example, Gowda discloses a semiconductor power module with semiconductor devices mounted on a first electrode (multi-material conductor substrate 126, fig 3) which has a copper-ceramic-copper layered structure (“the multi-material conductor substrate 126 is constructed as a direct bond copper (DBC) structure that is composed of a ceramic core 128 (e.g., alumina) with a sheet of copper 130 bonded to both sides thereof by a direct bond joining process”, col 7 ln 1-5).

Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10361147 B1 of Xu discloses top and bottom plates extracted in a first direction, and signal terminals extracted in a second direction opposite first direction, wherein the two directions are coplanar, e.g. fig 9.
WO 2016009496 A1 of Konno discloses thin terminals which wrap the edges of a first electrode, e.g. fig 1A
US 20140035658 A1 of Usui discloses additional conformations for signal extraction.


Any inquiry concerning this communication or earlier communications from the examiner
should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner
can normally be reached M - F: 9 – 6 EST
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/THS/
Examiner, AU 2817


/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817